Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milde, Jr. (US 9,316,454).  Milde, Jr. disclose a smart-gun system comprising: a smart-gun server; and a plurality of device-smart-gun pairs, that each include: a first user device (30) that communicates with the smart-gun server; and a first smart-gun (13) that communicates with the first user device via a wireless network, the first smart-gun configured to be: configured from an unlocked configuration where the first smart- gun is operable to fire, to a locked configuration where the first smart-gun is inoperable to fire, the configuring to the locked configuration in response to a locking signal; maintained in the locked configuration where the first smart-gun is inoperable to fire in response to a lock-maintained signal; configured from the locked configuration where the first smart-gun is inoperable to fire, to the unlocked configuration where the first smart-gun is operable to fire, the configuring to the unlocked configuration in .


Claim(s) 7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardirossian (US 6,223,461).  Mardirossian discloses a smart-gun system comprising: a first user device (21); and a first smart-gun (1) that communicates with the first user device via a communication network (45, 47), the first smart-gun configured to be: configured from an unlocked configuration where the first smart-gun is operable to fire, to a locked configuration where the first smart-gun is inoperable to fire, the configuring to the locked configuration in response to a locking signal; and configured from the locked configuration where the first smart-gun is inoperable to fire, to the unlocked configuration where the first smart-gun is operable to fire, the configuring to the unlocked configuration in response to an unlocking signal.

Allowable Subject Matter
Claims 4 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641